Case 21-20369-GLT      Doc 43   Filed 05/12/21 Entered 05/12/21 14:49:00      Desc Main
                                Document     Page 1 of 2




                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

RUM RUNNERS PA, LLC,                           Bankruptcy No. 21-20369-GLT

             Debtor.                           Chapter 11

RUM RUNNERS PA, LLC,                           Document No.

             Movant,                           Related to Doc. No. 42
      vs.
                                               Hearing Date and Time:
NO RESPONDENT.                                 June 24, 2021 at 10:00 a.m.


    NOTICE OF VIDEO CONFERENCE HEARING AND RESPONSE DEADLINE
    REGARDING APPLICATION FOR APPROVAL OF REAL ESTATE BROKER


TO THE RESPONDENT(S):

      You are hereby notified that the Movant seeks an order affecting your rights or
property.

       You are further instructed to file with the Clerk and serve upon the undersigned
attorney for Movant a response to the Motion by no later than June 1, 2021 (i.e.,
seventeen (17) days after the date of service below), in accordance with the Federal
Rules of Bankruptcy Procedure, the Local Rules of this Court, and the general
procedures of the presiding judge as found on the Court’s webpage at
www.pawb.uscourts.gov. If you fail to timely file and serve a written response, an order
granting the relief requested in the Motion may be entered and the hearing may not be
held. Please refer to the calendar posted on the Court’s webpage to verify if a default
order was signed or if the hearing will go forward as scheduled.

      You should take this Notice and the Motion to a lawyer at once.

        A video conference hearing will be held on June 24, 2021 at 10:00 a.m. before
Judge Gregory L. Taddonio. All parties wishing to appear by video conference must
register by submitting a video conference registration form via the link published on
Judge Taddonio’s website (which can be found at
http://www.pawb.uscourts.gov/judgetaddonios-video-conference-hearing-information)
no later than 4 p.m. on the business day prior to a scheduled hearing. All counsel and
parties participating by video conference shall comply with Judge Taddonio’s Modified
Case 21-20369-GLT     Doc 43    Filed 05/12/21 Entered 05/12/21 14:49:00        Desc Main
                                Document     Page 2 of 2



Procedures for Remote Participation (effective October 1, 2020), (which can be found at
http://www.pawb.uscourts.gov/sites/default/files/pdfs/glt-procappearances.pdf).

      Only a limited time of ten (10) minutes is being provided on the calendar. No
witnesses will be heard. If there is an issue of fact, an evidentiary hearing will be
scheduled by the Court for a later date.

Date of Service: May 12, 2021                   /s/ Robert O Lampl
                                                ROBERT O LAMPL
                                                PA I.D. #19809
                                                JOHN P. LACHER
                                                PA I.D. #62297
                                                RYAN J. COONEY
                                                PA I.D. #319213
                                                SY O. LAMPL
                                                PA I.D. #324741
                                                ALEXANDER L. HOLMQUIST
                                                PA I.D. #314159
                                                Counsel for the Debtor
                                                223 Fourth Avenue, 4th Floor
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rlampl@lampllaw.com
